                                  1 WILLIAM J. GEDDES
                                      Nevada Bar No. 6984
                                  2 THE GEDDES LAW FIRM, P.C.
                                      8600 Technology Way, Suite 107
                                  3 Reno, Nevada 89521
                                      Phone: (775) 853-9455
                                  4 Fax: (775) 299-5337
                                    Email: Will@TheGeddesLawFirm.com
                                  5 Attorneys for Plaintiff Devon Isbell

                                  6                             UNITED STATES DISTRICT COURT
                                  7                                    DISTRICT OF NEVADA
                                  8 DEVON ISBELL, an individual,                        CASE NO: 3:17-cv-00709-MMD-CBC
                                  9                                 Plaintiff,
                                 10 vs.                                                      STIPULATION FOR DISMISSAL
                                                                                                WITH PREJUDICE AND
                                 11 PARTY CITY CORPORATION, a foreign                      [PROPOSED] ORDER OF DISMISSAL
                                      corporation; MIKE ZAMECNIK, an
                                 12 individual; MIKE FRANCO, an individual;
8600 Technology Way, Suite 107




                                      DOE BUSINESS ENTITIES 1-10; and DOE
  The Geddes Law Firm, P.C.




                                 13 INDIVIDUALS 1-50.
      Phone 775-853-9455
        Reno, NV 89521




                                 14                                 Defendants.
                                 15
                                 16          It his hereby AGREED and STIPULATED by and among the parties to this action through their

                                 17 respective counsel of record that this action be DISMISSED WITH PREJUDICE as to all parties and
                                 18 claims, with each of the parties to bear their own costs and fees.
                                 19
                                 20 Dated this 8th Day of March 2019.                             THE GEDDES LAW FIRM, P.C.

                                 21
                                 22
                                                                                                  WILLIAM J. GEDDES, Esq.
                                 23                                                               Nevada Bar Number 6984
                                                                                                  The Geddes Law Firm, P.C.
                                 24                                                               8600 Technology Way, Suite 107
                                                                                                  Reno, Nevada 89521
                                 25                                                               (775) 853-9455
                                 26                                                               Attorneys for Plaintiff Devon Isbell
                                 27
                                 28


                                                                                    1
                                  1 Dated this 8th Day of March 2019.          FOX ROTHSCHILD, LLP
                                  2                                              E-Signature Authorized
                                                                                 /s/
                                  3                                            DAVID F. FAUSTMAN, Esq.
                                                                               LYNNEL M. REYES, Esq.
                                  4                                            1980 Festival Plaza Dr., Suite 700
                                                                               Las Vegas, NV 89135
                                  5                                            (702) 262-6899
                                  6                                            Attorneys for Defendants Party City
                                                                               Corporation and Mike Zamecnik
                                  7
                                  8
                                  9
                                 10
                                      IT IS SO ORDERED.
                                 11
                                 12
                                      Dated this 11th Day of March 2019.
8600 Technology Way, Suite 107
  The Geddes Law Firm, P.C.




                                 13                                            U.S. DISTRICT COURT JUDGE
      Phone 775-853-9455
        Reno, NV 89521




                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28


                                                                           2
                                          Case 3:17-cv-00709-MMD-CBC Document 39 Filed 03/08/19 Page 3 of 3




                                  1                                 CERTIFICATE OF SERVICE

                                  2          I hereby certify that I am an employee of the Geddes Law Firm, P.C., and that on March 8,

                                  3 2019, I caused to be served a copy of the foregoing Stipulation For Dismissal with Prejudice and
                                  4 [Proposed] Order of Dismissal by electronic filing with the Court’s PACER e-filing system, addressed
                                  5 to:
                                  6 David F. Faustman, Esq.
                                      Lynnel M. Reyes, Esq
                                  7 FOX ROTHSCHILD, LLP
                                      1980 Festival Plaza Dr., Suite 700
                                  8 Las Vegas, NV 89135
                                      Email: dfaustman@foxrothschild.com and arussell@foxrothschild.com
                                  9
                                      Attorneys for Defendants Party City Corporation and Mike Zamecnik
                                 10
                                 11
                                 12
8600 Technology Way, Suite 107
  The Geddes Law Firm, P.C.




                                 13
      Phone 775-853-9455
        Reno, NV 89521




                                 14
                                                                                              WILLIAM J. GEDDES
                                 15                                                           An employee of the Geddes Law
                                                                                              Firm, P.C.
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28


                                                                                 3
